DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0000413 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 

Response to Amendment
The amendment filed on 12/22/2021 has been entered:
Claim 1 – 5, 7 – 9, 12 – 17 and 20 – 24 remain pending in the application;
Claim 1 and 20 are amended;


Applicant’s amendments to claims introduce new grounds of 112(b) claim rejections. See detail in later 112 rejections.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 5, 7 – 9, 12 – 17 and 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or the amendments to claims render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 20, applicant amended the claim to include limitations “at least one sensor supported by the palm-side band portion and configured to be placed on the palm”, and submitted on p.8 that “None of the cited references disclose or suggest this feature of the claimed inventions of independent claim 1 and 20.” Applicant’s arguments have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection for the following reasons.
First, the amendment to claims introduced new grounds of 112(b) claim rejection. The amended claim recites “at least one sensor supported by the palm-side band portion and configured to be placed on the palm to acquire biological information of the subject while in contact with a measured part on the palm-side of the wrist of the subject”, and the corresponding discourse in the specification of present application is 
Second, the cited reference Nanba does teach the sensor is attached to a palm or a wrist (see Nanba, [0091]).
Third, the recited reference Connor in another embodiment does teach the claimed shifted shape contiguous wristband, the back-side portion of wristband is offset 
Thus, applicant’s arguments regarding the rejection of independent claim 1 and 20 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.8 rely on similar supposed deficiencies with the rejection of parent claim 1. Applicant’s arguments are not persuasive and/or are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.8 – 9 have been fully considered, but they are not persuasive and/or are moot in view of new grounds of rejection. The amendment results in new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 5, 7 – 9, 12 – 17 and 20 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “at least one sensor … configured to be placed on the palm to acquire biological information of the subject while in contact with a measured part on the palm-side of the wrist of the subject” in claim 1 and limitation “the sensor configured to be placed on the palm to acquire biological information of the subject while in contact with a measured part of the palm-side of the wrist of the subject” in claim 20, the corresponding discourse in the specification of present application is recited as: “In the example in FIG. 25, when the measurement apparatus 200 is worn, the location of the sensor units 220 in the wearing portion 210 is above the wrist. The remainder of the wearing portion 210 is offset from the location of the sensor units 220 in the direction of the upper arm. As a result, the sensor units 220 are in contact with the measured part of the wrist, whereas the remainder of the wearing portion 210 is shifted towards the upper arm from the wrist” in [0145]. The above limitation requires the same sensor to be placed on the palm and in contact with the wrist at the same time. However, palm and wrist are two physically different anatomical structure of human. It is unclear how the same sensor is placed on two different anatomical structure at the same time. Neither specification nor Fig.25 provide such disclosure. Assuming the 220b in Fig.25 is the sensor to be placed on palm, as discussed in the interview on 12/14/2021, the sensor 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the position of the sensor is interpreted to any reasonable positon such as palm, wrist or combination of both.

Therefore, claim 1, 20 and all corresponding dependent claim 2 – 5, 7 – 9, 12 – 17 and 21 – 24 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 4, 8, 9, 14 – 16 and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al. (US 2007/0282227 A1; published on 12/06/2007) (hereinafter "Nanba") in view of Connor (US 2015/0309535 A1; priority date on 02/25/2014) and IM (US 2010/0210956 A1; published on 08/19/2010).

Regarding claim 1, Nanba teaches a measurement apparatus ("… a biometric detection apparatus for detecting conditions of a body is described with reference to one embodiment shown in FIGS. 1A and 1B." [0091]) comprising:
a wearing portion that is worn around a wrist of a subject ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]), the wearing portion comprising a palm-side band portion configured to be worn on a palm-side of the wrist of the subject adjacent a palm of the subject, and a back-side band portion configured 
at least one sensor supported by the band portion ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]) and configured to be placed on the palm (see 112b rejection; since the limitation is indefinite, it is interpreted as any reasonable position; "This sensor 1 is attached to a portion of a human body 100 such as a finger, a palm or a wrist ..." [0091]; "The pulse wave sensor 1 may be attached to any part of the body ..." [0098]) to acquire biological information of the subject ("The apparatus detects vital functions such as cough or yawn by using a pulse wave sensor 1." [0091]; "A change in the amount of the received light is output as pulse wave data {sensor output which is a voltage signal representing the pulse wave} to the control unit 3." [0095]) while in contact with a measured part of the wrist of the subject (see 112b rejection; since the limitation is indefinite, it is interpreted as any reasonable position; "This sensor 1 is attached to a portion of a human body 100 such as a finger, a palm or a wrist ..." [0091]; "The pulse wave sensor 1 may be attached to any part of the body ..." [0098]) at a predetermined pressure or less ("The pulse wave sensor 1 has a ring-like buffer member {e.g., a sponge having a rugged end} 11 that serves as a spacer surrounding the lens 9 on the skin side so that the lens 9 will not be pushed onto the skin 100 a with an excess of pressure, and a spring 13 on the rear end side of the pulse wave sensor 1. This makes it possible to set the pressure for pushing the lens 9 onto the skin 100 a to be not larger than 10 gw/cm2." [0093]).
Nanba fails to explicitly teach wherein the back-side band portion is offset relative to the palm-side band portion towards an upper arm of the subject; and at least one 
However, in the same field of endeavor, Connor teaches wherein the back-side band portion is offset relative to the palm-side band portion towards an upper arm of the subject (“In this example, folding attachment member 9702 ‘flips open’ in a proximal direction—moving closer to the person's elbow in the transition from the first configuration to the second configuration.” [0834]; see Fig.98; here the member 9702 is interpreted as the back-side portion; “… primary attachment member 9701 can be a band, strap, chain, bracelet, or bangle. In an example, primary attachment member 9701 can be a flexible and/or elastic band, strap, mesh, cuff, or chain which spans the entire circumference of the person's wrist …” [0835]; here since the primary member spans entire wrist, the palm-side primary member is interpreted as the palm-side portion).
In addition, Connor further teaches the above “forearm-wearable device can further comprise one or more sensors” (see [0842]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the attachment member of forearm-wearable device as taught by Connor. By providing folding attachment member in addition to the primary attachment member (see Connor; [0834]), it would be possible to “provide relatively-large display areas without looking too clunky or becoming uncomfortable to wear” (see Connor; [0018]).

However, in the same field of endeavor, IM teaches at least one sensor supported by the palm-side band portion; and the measured part is on the palm-side of the wrist of the subject (“… such that the pressure sensors 401 and 402 can be located on the radial arterial portion 350 a…” [0042]; see Fig.4A – 4C).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. By placing the sensors on the user’s wrist, it would be possible that the sensors “can be located on the radial arterial portion” for “noninvasive continuous blood pressure and arterial elasticity measuring” (see IM; [0042]).

Regarding claim 3, Nanba in view of Connor and IM teaches all claim limitation, as applied in claim 1, and Nanba further teaches one or more sensors contact the measured part at the predetermined pressure or less while the wearing portion is worn by the subject ("The pulse wave sensor 1 has a ring-like buffer member {e.g., a sponge having a rugged end} 11 that serves as a spacer surrounding the lens 9 on the skin side so that the lens 9 will not be pushed onto the skin 100 a with an excess of pressure, and a spring 13 on the rear end side of the pulse wave sensor 1. This makes it possible to set the pressure for pushing the lens 9 onto the skin 100 a to be not larger than 10 gw/cm2." [0093]).

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. By utilizing signal from two separate position, it would be possible for "correction of pressure that varies depending on wearing pressure of respective users" (see IM; [0048]).

Regarding claim 4, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 3, and IM further teaches wherein the measured part comprises a plurality of measured parts that are a predetermined distance apart in a direction of a predetermined blood vessel of the subject ("… by the wrist band 115 such that the pressure sensors 401 and 402 can be located on the radial arterial portion 350 a {see FIG. 4}." [0042]; "When dividing a distance D between the pressure sensors 410 and 420 …" [0066]; see Fig.8), and a closer measured part of the plurality of measured parts is located closer to the heart of the subject along the predetermined blood vessel is contacted by one sensor of the plurality of sensors (see Fig.4, sensor 410 is closer to the heart along the arterial portion) at the predetermined pressure or less ("That is, the pressure starts from 5 mmHg and increases by 5 mmHg at each step up to 50 mmHg through 10 steps. The pulse waves are detected at each step." [0057]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by 

Regarding claim 8, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 1, and Nanba further teaches wherein the at least one sensor is supported relative to the wearing portion by an elastic body ("Therefore, the spring 13 is arranged between the band 15 and the pulse wave sensor 1." [0093]; by definition, a spring is an elastic body).
In addition, IM teaches wherein the at least one sensor is supported relative to the palm-side band portion of the wearing portion (“… such that the pressure sensors 401 and 402 can be located on the radial arterial portion 350 a…” [0042]; see Fig.4A – 4C).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. By placing the sensors on the user’s wrist, it would be possible that the sensors “can be located on the radial arterial portion” for “noninvasive continuous blood pressure and arterial elasticity measuring” (see IM; [0042]).

Regarding claim 9, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 8, and Nanba further teaches wherein the elastic body is a spring 

Regarding claim 14, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 1, and Nanba further teaches wherein the biological information is a pulse wave ("A change in the amount of the received light is output as pulse wave data {sensor output which is a voltage signal representing the pulse wave} to the control unit 3." [0095]).

Regarding claim 15, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 14, and IM further teaches a controller ("The outputs from the sensors 410 and 420 are converted into digital signals in the control unit 470 and analyzed." [0054]) configured to calculate a pulse wave velocity using the pulse wave ("When dividing a distance D between the pressure sensors 410 and 420 by the time different Δt, the pulse wave velocity is attained." [0066]; "a pulse wave velocity calculating unit that calculates a pulse wave transfer velocity ..." claim 1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. Doing so would make it possible that “the pulse wave velocity is attained” (see IM; [0066]) while to achieve "correction of pressure that varies depending on wearing pressure of respective users" (see IM; [0048]).



Regarding claim 20, Nanba teaches a sensor system ("… a biometric detection apparatus for detecting conditions of a body ..." [0091]) comprising:
a measurement apparatus ("The apparatus detects vital functions ... by using a pulse wave sensor 1." [0091]) comprising a wearing portion having a band shape and worn around a wrist of a subject ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]), the wearing portion having a palm- side portion configured to be worn on a palm-side of the wrist, and a back-side portion configured to be worn on a back-side of the wrist opposite to the palm- side of the wrist (the palm-side band portion and back-side band portion are inherent components of a wristband), and
a sensor supported by the wearing portion ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]), the sensor configured to be placed on the palm (see 112b rejection; since the limitation is indefinite, it is interpreted as any reasonable position; "This sensor 1 is attached to a portion of a human body 100 such as a finger, a palm or a wrist ..." [0091]; "The pulse wave sensor 1 may be attached to any part of the body ..." [0098]) to acquire biological information of the subject ("The apparatus detects vital functions such as cough or yawn by using a pulse wave sensor 1." [0091]; "A change in the amount of the received light is output as pulse wave data 112b rejection; since the limitation is indefinite, it is interpreted as any reasonable position; "This sensor 1 is attached to a portion of a human body 100 such as a finger, a palm or a wrist ..." [0091]; "The pulse wave sensor 1 may be attached to any part of the body ..." [0098]), the sensor contacting the measured part at a predetermined pressure or less while the wearing portion is worn by the subject ("The pulse wave sensor 1 has a ring-like buffer member {e.g., a sponge having a rugged end} 11 that serves as a spacer surrounding the lens 9 on the skin side so that the lens 9 will not be pushed onto the skin 100 a with an excess of pressure, and a spring 13 on the rear end side of the pulse wave sensor 1. This makes it possible to set the pressure for pushing the lens 9 onto the skin 100 a to be not larger than 10 gw/cm2." [0093]).
Nanba fails to explicitly teach wherein the back-side portion configured to be shifted toward an upper arm of the subject relative to the palm-side portion, the sensor the sensor is supported by the palm-side portion of the wrist and the measured part is on the palm-side of the wrist of the subject; and a display apparatus configured to display biological information by referring to a sensor signal acquired by the sensor.
However, in the same field of endeavor, Connor teaches wherein the back-side portion configured to be shifted toward an upper arm of the subject relative to the palm-side portion (“In this example, folding attachment member 9702 ‘flips open’ in a proximal direction—moving closer to the person's elbow in the transition from the first configuration to the second configuration.” [0834]; see Fig.98; here the member 9702 is interpreted as the back-side portion; “… primary attachment member 9701 can be a 
In addition, Connor further teaches the above “forearm-wearable device can further comprise one or more sensors” (see [0842]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the attachment member of forearm-wearable device as taught by Connor. By providing folding attachment member in addition to the primary attachment member (see Connor; [0834]), it would be possible to “provide relatively-large display areas without looking too clunky or becoming uncomfortable to wear” (see Connor; [0018]).
Nanba in view of Connor fails to explicitly teach the sensor the sensor is supported by the palm-side portion of the wrist and the measured part is on the palm-side of the wrist of the subject; and a display apparatus configured to display biological information by referring to a sensor signal acquired by the sensor.
However, in the same field of endeavor, IM teaches wherein the sensor the sensor is supported by the palm-side portion of the wrist and the measured part is on the palm-side of the wrist of the subject (“… such that the pressure sensors 401 and 402 can be located on the radial arterial portion 350 a…” [0042]; see Fig.4A – 4C), and
a display apparatus configured to display biological information by referring to a sensor signal acquired by the sensor ("A signal detected by the apparatus 500 is 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. By placing the sensors on the user’s wrist, it would be possible that the sensors “can be located on the radial arterial portion” for “noninvasive continuous blood pressure and arterial elasticity measuring” (see IM; [0042]).

Regarding claim 21, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 20, and Connor further teaches wherein the back-side band portion is parallel to the palm-side band portion (“In an example the folding attachment member can be parallel to the plane of the primary attachment member in both the first configuration and second configuration.” [0838]; in addition, as shown in Fig.98, in axial direction, the member 9702 is parallel to the palm-side primary member 9701; this interpretation of parallel in axial direction is the broadest reasonable interpretation of claimed “parallel” limitation which is consistent with the disclosure as shown in Fig.25 in the specification of present application).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the attachment member of forearm-wearable device as taught by Connor. By providing folding attachment member in addition to the primary attachment member (see Connor; 

Regarding claim 22, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 20, and Connor further teaches wherein the wearing portion is a contiguous band worn around the wrist of the subject (“… primary attachment member 9701 can be a band, strap, chain, bracelet, or bangle. In an example, primary attachment member 9701 can be a flexible and/or elastic band, strap, mesh, cuff, or chain which spans the entire circumference of the person's wrist …” [0835]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the attachment member of forearm-wearable device as taught by Connor. By providing such attachment member, it would be possible to hold the device on the person’s wrist (see Connor; [0835]) and to “provide relatively-large display areas without looking too clunky or becoming uncomfortable to wear” (see Connor; [0018]).

Regarding claim 23, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 1, and Connor further teaches wherein the back-side band portion is parallel to the palm-side band portion (“In an example the folding attachment member can be parallel to the plane of the primary attachment member in both the first configuration and second configuration.” [0838]; in addition, as shown in Fig.98, in axial direction, the member 9702 is parallel to the palm-side primary member 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the attachment member of forearm-wearable device as taught by Connor. By providing folding attachment member in addition to the primary attachment member (see Connor; [0834]), it would be possible to “provide relatively-large display areas without looking too clunky or becoming uncomfortable to wear” (see Connor; [0018]).

Regarding claim 24, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 1, and Connor further teaches wherein the wearing portion is a contiguous band worn around the wrist of the subject (“… primary attachment member 9701 can be a band, strap, chain, bracelet, or bangle. In an example, primary attachment member 9701 can be a flexible and/or elastic band, strap, mesh, cuff, or chain which spans the entire circumference of the person's wrist …” [0835]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the attachment member of forearm-wearable device as taught by Connor. By providing such attachment member, it would be possible to hold the device on the person’s wrist (see Connor; [0835]) and to “provide relatively-large display areas without looking too clunky or becoming uncomfortable to wear” (see Connor; [0018]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Connor and IM, as applied in claim 1, and further in view of Cheong et al. (US 2017/0011210 A1; priority date on 02/21/2014) (hereinafter "Cheong").

Regarding claim 2, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 1, and IM further teaches wherein the at least one sensor is supported relative to the palm-side band portion of the wearing portion (“… such that the pressure sensors 401 and 402 can be located on the radial arterial portion 350 a…” [0042]; see Fig.4A – 4C).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. By placing the sensors on the user’s wrist, it would be possible that the sensors “can be located on the radial arterial portion” for “noninvasive continuous blood pressure and arterial elasticity measuring” (see IM; [0042]).
Nanba in view of Connor and IM fails to explicitly teach wherein the at least one sensor is displaceably supported.
However, in the same field of endeavor, Cheong teaches wherein the at least one sensor is displaceably supported relative to the wearing portion ("The main body 10 may be detachably coupled to the wearing portion 50 … and the sensor portion S may be positioned on the rear surface R of the main body 10." [0307]; Fig.2).
.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Connor and IM, as applied in claim 3 and further in view of Cheong.

Regarding claim 5, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 3, except wherein each of the plurality of sensors is displaceably supported relative to the wearing portion.
However, in the same field of endeavor, Cheong teaches wherein each of the plurality of sensors is displaceably supported relative to the wearing portion ("The main body 10 may be detachably coupled to the wearing portion 50 … and the sensor portion S may be positioned on the rear surface R of the main body 10." [0307]; Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor as taught by Nanba with the detachable main body of sensors as taught by Cheong. Doing so would make it possible that the wearing portion "may be replaced by the user's taste or preference" (see Cheong; [0309]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Connor and IM, as applied in claim 1, and further in view of Fukuzawa et al. (US 2013/0079648 A1; published on 03/28/2013) (hereinafter "Fukuzawa").

Regarding claim 7, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 1, except wherein the at least one sensor is mounted on a substrate, and at least a portion of the substrate is flexible.
However, in the same field of endeavor, Fukuzawa teaches wherein the at least one sensor is mounted on a substrate ("The base body 60 may include, for example, a printed circuit board and the like for mounting the first sensor 50 a and the second sensor 50 b." [0029]), and at least a portion of the substrate is flexible ("The base body 60 may include a plastic substrate and the like; and the base body 60 may be flexible." [0029]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor as taught by Nanba with the pulse wave sensors as taught by Fukuzawa. By providing a base body holding the sensors, it would be possible that the base body “regulates a distance d between the first sensor 50 a and the second sensor 50 b” (see Fukuzawa; [0028]) such that "high measurement accuracy is obtained" (see Fukuzawa; [0046]).


Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Connor and IM, as applied in claim 1, and further in view of Klaassen et al. (US 2017/0340209 A1; priority date on 09/08/2014) (hereinafter "Klaassen").

Regarding claim 12, Nanba in view of Connor and IM teaches all claim limitations, as applied in claim 1, except wherein the predetermined pressure is an average blood pressure of the subject.
However, in the same field of endeavor, Klaassen teaches wherein the predetermined pressure ("… after the user has coupled the device to their wrist, a constant pressure may be applied 512 by urging a pressure sensor against the wrist of the user." [0133]) is an average blood pressure of the subject ("... the applied constant pressure could be selected in the range 80-120 mmHg, which is close to the range of mean arterial pressures of interest." [0134]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wrist band sensor with applied pressure as taught by Nanba with the wrist band sensor with applied pressure as taught by Klaassen. Doing so would make it possible that "the user may obtain blood pressure measurements and/or monitoring without the need for bulky wrist harnesses" and "may provide a more convenient method in which users can easily measure their own arterial pressure on the go and outside of a clinic setting" (see Klaassen; [0132]).


However, in the same field of endeavor, Klaassen teaches wherein the predetermined pressure ("… after the user has coupled the device to their wrist, a constant pressure may be applied 512 by urging a pressure sensor against the wrist of the user." [0133]) is 80 mmHg ("... the applied constant pressure could be selected in the range 80-120 mmHg, which is close to the range of mean arterial pressures of interest." [0134]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wrist band sensor with applied pressure as taught by Nanba with the wrist band sensor with applied pressure as taught by Klaassen. Doing so would make it possible that "the user may obtain blood pressure measurements and/or monitoring without the need for bulky wrist harnesses" and "may provide a more convenient method in which users can easily measure their own arterial pressure on the go and outside of a clinic setting" (see Klaassen; [0132]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Connor and IM, as applied in claim 1, and further in view of Arai et al. (JP 2009-240511 A; published on 10/22/2009) (hereinafter "Arai").


However, in the same field of endeavor, Arai teaches wherein the wearing portion comprises a plurality of supports ("… an uneven portion may be formed on the wrist-side surface of a member that comes into contact with the wrist, such as the height adjusting protrusion 18, the deviation prevention pad 22, and the protrusion pad 38." [0139]; see Fig.1), and the plurality of supports ("… an uneven portion may be formed on the wrist-side surface of a member that comes into contact with the wrist ..." [0139]) and the at least one sensor are in contact with the subject while the wearing portion is worn by the subject ("… it may be composed of a plurality of sensors ..." [0141]; "… the sensor 20 is pressed by the radial vein, which is the measurement site of the living body ..." [0134]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wrist band as taught by Nanba with the band including pressing means as taught by Arai. Doing so would make it possible to "effectively prevent rotation, slipping, and the like of the biometric device 10 around the wrist" (see Arai; [0139]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Greene (US 4,831,997; published on 05/23/1989) teaches a wrist strap which has a palm-side portion shifted to cover the palm.
Hegan et al. (US 2010/0327002 A1; published on 12/30/2010) teach a wristband which has palm-side portion and back-side portion offset and parallel to each other.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/CHAO SHENG/           Examiner, Art Unit 3793